628 So. 2d 883 (1993)
Albert Bennette ST. JOHN
v.
Suzanne Langley ST. JOHN.
AV92000532.
Court of Civil Appeals of Alabama.
October 1, 1993.
Donald M. Briskman, Mobile, for appellant.
Claude D. Boone, Mobile, for appellee.
L. CHARLES WRIGHT, Retired Appellate Judge.
The parties were divorced in 1988. The mother was awarded custody of the parties' infant daughter. The father was ordered to pay $500 per month in child support.
In 1992 the father filed a petition to modify visitation. The mother answered and filed a petition to modify child support. Following oral proceedings, the trial court modified the father's visitation privileges and increased his child support obligation to $1,200 per month. The father appeals.
The father asserts that the trial court erred in increasing the award of child support. He insists that the increased support payments exceed the needs of the child.
The parties divorced in 1988 when the child was an infant. The father's gross income for 1987 was $55,799. The mother's gross income for the same year was approximately $20,000. Both parties have remarried. The father, a physician, testified that his gross income for 1992 would equal approximately $300,000. The mother testified that her gross income for 1992 would equal approximately $46,000.
The parties' combined projected gross monthly incomes surpass the uppermost level of the child support schedule found in Rule 32, A.R.J.A. Therefore, pursuant to Rule 32(C)(1), A.R.J.A., the amount of child support to be awarded lies within the discretion of the trial court. Such discretion, however, is not unbridled. It must relate to the reasonable and necessary needs of the *884 child. Anonymous v. Anonymous, 617 So. 2d 694 (Ala.Civ.App.1993).
The mother testified that the child's monthly expenses equaled approximately $1,430. This amount included the cost for school, extracurricular activities, clothing, food, housing, and transportation. This amount did not include the sums expended for the child's medicinal needs.
At the time of the hearing, the child was a five-year-old kindergartner, with plans to attend a private grammar school in the fall. The mother adequately documented the child's increased needs for support. The father does not argue that he does not have the means to meet that increase. We find no abuse of discretion.
The judgment of the trial court is affirmed.
The mother's request for attorney fees on appeal is granted in the amount of $500.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.